Citation Nr: 0310242	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  98-01 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for gallbladder disability for the purpose of accrued 
benefits.

2.  Entitlement to an increased rating for duodenal ulcer 
disability with subtotal gastrectomy for the purpose of 
accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1960, and from January 1961 to January 1966.  The 
veteran died in June 1997.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2000, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death on the basis that the claim was not well-grounded.  The 
Board also remanded the issues of entitlement to accrued 
benefits, and the case was returned the Board in March 2003.

The Board notes that in May 2002, the appellant submitted a 
statement in which she essentially argued that service 
connection for the cause of the veteran's death was 
warranted.  As will be discussed in further detail in the 
remand portion of this action, the RO has construed her 
statement as a request for readjudication of her claim for 
service connection for the cause of the veteran's death under 
the provisions of § 7(b) of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), and has issued a decision addressing that issue on a 
de novo basis.  


FINDINGS OF FACT

1.  The veteran's gallbladder disability was caused or 
chronically worsened by his service-connected duodenal ulcer 
disability with subtotal gastrectomy.

2.  The veteran's duodenal ulcer disability with subtotal 
gastrectomy was controlled by medications and was 
asymptomatic, without any associated anemia, vomiting, 
sweating, hypoglycemic symptoms, circulatory disturbances 
after meals, hematemesis, melena, diarrhea, malnutrition or 
loss of weight, or by incapacitating episodes.


CONCLUSIONS OF LAW

1.  Gallbladder disability was proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disability with subtotal gastrectomy were not 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.1000, 
4.7, 4.112, 4.114, Diagnostic Codes 7305, 7308 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  On August 29, 2001, during 
the pendency of this appeal, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The record reflects that the appellant was provided with 
notice of the October 1997 rating decision from which the 
current appeal originates.  In response to her notice of 
disagreement with the October 1997 rating decision, the 
appellant was provided with a statement of the case in 
January 1998, as well as with supplemental statements of the 
case in June 1998, October 2000 and April 2002, which 
collectively notified her of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The appellant perfected 
her appeal by submitting a VA Form 9 in February 1998.  The 
Board notes that the appellant was informed in a February 
2001 letter of the VCAA and advised to complete and return 
authorization forms for any non-VA health care provider that 
she wanted VA to contact in regard to obtaining medical 
records on her behalf.  The Board notes that the appellant 
was provided with the regulations implementing the VCAA in 
the April 2002 supplemental statement of the case (SSOC).  In 
accordance with the requirements of the VCAA, the SSOC 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, concerning weight loss, which are 
applicable to the claim for an increased rating, were 
changed.  While the appellant has not been provided the 
amended language of that regulation, the Board finds that 
there would be no prejudice to the appellant in proceeding 
with a decision in the instant appeal.  The amended 
regulation establishes a definition of "weight loss" by 
reference to a baseline weight calculated by determining a 
veteran's average weight for the two-year period prior to the 
onset of the disability at issue.  As will be discussed in 
further detail below, the veteran's disability began in 
service no later than in 1958, and the only measurement of 
his weight available for the two-year period prior to that 
date indicated that he weighed 138 pounds.  Using that weight 
as his baseline weight, he clearly did not demonstrate before 
his death a loss of weight which qualified even as minor 
weight loss under the amended regulation (minor weight loss 
is defined as a weight loss of 10 to 20 percent of the 
individual's baseline weight sustained for three months or 
longer; the medical records for 1995 until his death show his 
lowest weight as 138 pounds). The amendments to 38 C.F.R. 
§ 4.112 therefore have no effect on the claim under the facts 
of this particular case, and there consequently is no 
prejudice to the appellant in proceeding with the case on the 
merits. 

The Board also notes that effective November 27, 2002, 
38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) 
was amended to clarify the terms "evidence in the file at 
date of death" and "evidence necessary to complete the 
application".  See 67 Fed.Reg. 65707-708 (October 28, 2002).  
Only the former change is relevant to the disposition of the 
instant appeal, as the term was clarified to indicate that 
"evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  The 
Board points out that the Board remanded the appellant's case 
in July 2000 for the specific purpose of obtaining any 
outstanding VA medical records, and that this action was 
accomplished.  The Board finds that the appellant will 
therefore not be prejudiced as a result of the Board 
proceeding to decide her claim without first notifying her of 
the above amendments.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed, and that the appellant is aware, 
through the February 2001 correspondence from VA and the 
April 2002 supplemental statement of the case, of which 
evidence would be obtained by her and which evidence would be 
retrieved by VA.  The Board concludes that the February 2001 
letter and the April 2002 supplemental statement of the case 
informed the appellant of the information and evidence needed 
to substantiate her claims.

With respect to VA's duty to assist the appellant, the record 
reflects that pertinent VA medical records of the veteran 
were obtained by the RO.  The Board points out that since the 
claim for an increased rating and the claim for service 
connection on a secondary basis for gallbladder disability 
are for the purpose of accrued benefits, the Board is 
prohibited from considering medical evidence received after 
the date of the veteran's death, other than VA records that 
were constructively of record at the time of death.  See 
38 C.F.R. § 3.1000(a); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board notes that the appellant's representative 
has requested that VA obtain an independent medical opinion 
in connection with the service connection claim.  Since such 
a medical opinion would perforce be received into the record 
after the date of the veteran's death, it would be futile to 
obtain an independent medical opinion in this case.
 
In sum, the facts relevant to the claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra. 

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2002).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

The record reflects that in July 1996 the veteran filed a 
claim for an increased rating for his duodenal ulcer 
disability with subtotal gastrectomy.  In a September 1996 
rating decision, entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence was denied; the veteran's July 1996 claim for 
an increased rating was not the subject of a rating decision 
prior to his death.  The Board notes in passing that no 
communication was received from the veteran or any 
representative prior to his death which could be construed as 
a notice of disagreement with the September 1996 rating 
decision.

In June 1997, the veteran filed a claim for service 
connection on a secondary basis for gallbladder disability; 
the referenced claim was not the subject of a rating decision 
prior to his death.  The Board points out that while the 
September 1996 rating decision noted that there was no 
relationship between the veteran's service-connected duodenal 
ulcer disability and his gallbladder disease, the issue 
before the RO in the September 1996 rating decision was 
limited to whether the veteran was entitled to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30.

As the discussion above indicates, at the time of the 
veteran's death there were two claims filed by him which had 
remained unadjudicated:  the claim for an increased 
disability rating for duodenal ulcer with subtotal 
gastrectomy and the claim for service connection on a 
secondary basis for gallbladder disability.  The Board will 
address each issue in turn. 

A.  Increased rating

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected duodenal ulcer with gastrectomy.

Service connection for duodenal ulcer disability was granted 
in December 1969; the disorder was evaluated as non-
compensable.  This evaluation was increased to 20 percent 
disabling in May 1973.  In June 1973 the veteran was granted 
a temporary total rating for duodenal ulcer with subtotal 
gastrectomy, following which a 20 percent evaluation was 
continued for the combined disabilities; the 20 percent 
evaluation continued until the veteran's death in June 1997.

Service medical records show that the veteran weighed 138 
pounds at his enlistment examination in March 1956.  The 
records show that he presented on various occasions in 1958 
with complaints of stomach pain that were soon attributed to 
ulcers; an upper gastrointestinal series in February 1959 was 
interpreted as demonstrating the presence of a duodenal 
ulcer.

VA treatment records for January 1972 to June 1997 show that 
the veteran underwent a vagotomy and subtotal gastrectomy in 
April 1973 for symptoms associated with his service-connected 
duodenal ulcer.  Treatment records for 1995 until his death 
showed that his weight fluctuated between 138 and 191 pounds, 
but was predominantly 155 pounds or more.  His hemoglobin 
levels were not identified as abnormal.  The records also 
show that the veteran used medication for his 
gastrointestinal disability and that he consistently denied 
any gastrointestinal problems.  In April 1996, he was noted 
to be "feeling great" with use of medication.

Private medical records for June 1996 to August 1996 show 
that the veteran was hospitalized with complaints of 
abdominal pain occurring after meals; the records indicate 
that he was determined to have gallstones for which he 
underwent a cholecystectomy.  The records show that his 
weight ranged from 157 to 160 pounds, that he was considered 
well-nourished with normoactive bowel sounds and no masses, 
tenderness or organomegaly, and that he denied any nausea, 
vomiting, fevers, chills or diarrhea.  He also denied 
noticing any recent weight loss.

The appellant was afforded a hearing before a hearing officer 
at the RO in April 1998, at which time she testified that 
although the veteran denied to his treating physicians that 
he was experiencing problems with his duodenal ulcer, she 
knew he was having gastrointestinal problems because he would 
vomit after eating meals.  In a May 2002 statement, the 
appellant contended that since his 1973 surgery, the veteran 
had experienced nausea and vomiting, but would not relay his 
complaints to his treating physicians.

The Board notes that following the veteran's death, private 
medical records for June 1996 to September 1996 were 
received.  Since the above records were received into the 
file following the veteran's death and were not 
constructively of record when he died, the Board will not 
consider those records in connection with the instant claim.  
See 38 C.F.R. § 3.1000(a). 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).


The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 - 
29,489 (May 31, 2001).  On and after that date, 38 C.F.R. 
§ 4.112 reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

The RO rated the veteran's disability as 20 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7308.  Under that 
code, a postgastrectomy syndrome warrants a 20 percent 
evaluation where it is mild, with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
evaluation is warranted where the postgastrectomy syndrome is 
moderate, with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent rating is 
warranted for a postgastrectomy syndrome which is severe, 
with associated nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.

A 20 percent evaluation is warranted for moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent evaluation 
is warranted for moderately severe duodenal ulcer, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is warranted for severe 
duodenal ulcer, pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305. 

Review of the record discloses that at least since 1995, the 
veteran's duodenal ulcer disability with subtotal gastrectomy 
was considered controlled by medication, and that he denied 
experiencing any symptoms of nausea, vomiting, diarrhea, or 
chills.  The records show that he was considered well 
nourished, and there is no indication that he was found to 
have anemia, hematemesis or melena or hypoglycemic symptoms.  
While he was treated in July 1996 for abdominal pain 
following the consumption of food, those complaints were 
attributed to gallstones.  The Board notes that the veteran 
consistently denied experiencing any gastrointestinal 
complaints, and that there is no indication that he 
experienced any incapacitating episodes associated with his 
duodenal ulcer disease.  

Although the appellant argues that the veteran did not inform 
his treating physicians that he was experiencing symptoms 
such as vomiting and nausea, the Board finds that the 
statements of the veteran made to his treating physicians to 
the effect that he was not experiencing the referenced 
symptoms are entitled to greater evidentiary weight than the 
uncorroborated statements of the appellant in determining the 
veteran's disability picture prior to his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2002).  

In short, the evidence shows that the veteran's service-
connected gastrointestinal symptoms were controlled by 
medication; that he was not experiencing any nausea, 
vomiting, fever, chills or diarrhea; that he was well 
nourished when examined; and that there was no evidence 
suggesting the presence of anemia or hypoglycemic symptoms, 
or of any incapacitating episodes associated either with his 
duodenal ulcer disease or any postgastrectomy syndrome.

The Board notes that the veteran's weight since 1995 varied 
from 138 pounds to 191 pounds.  Notably, however, the record 
shows that the veteran's periods of weight loss were shortly 
followed by periods of weight gain, and that the veteran did 
not, in any event, evidence a sustained weight level below 
155 pounds for any appreciable period of time.  The Board 
notes that the veteran himself denied noticing any loss of 
weight.  Under the version of 38 C.F.R. § 4.112 in effect 
prior to July 2, 2001, minor weight loss or greater losses of 
weight for periods of brief duration are not considered of 
importance in rating; weight loss becomes of importance where 
there is appreciable loss which is sustained over a period of 
time.  Since the veteran did not demonstrate a sustained 
level of weight loss at any point since 1995, and as his 
weight actually increased at one point to 191 pounds, the 
Board finds that he did not experience any weight loss for 
rating purposes.

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, the 
service medical records show that the veteran developed his 
duodenal ulcer disability sometime in 1958.  The only 
measurement of his weight in the two-year period prior to 
1958 described the veteran's weight as 138 pounds.  Using 138 
pounds as the veteran's baseline weight, since even minor 
weight loss under the amended criteria of 38 C.F.R. § 4.112 
requires the loss of at least 10 percent of the baseline 
weight (sustained for three months or longer), and as the 
veteran's weight since at least 1995 was never recorded as 
lower than 138 pounds, the veteran clearly did not 
demonstrate any weight loss for rating purposes even under 
the amended criteria of 38 C.F.R. § 4.112.

Accordingly, in the absence of recurring incapacitating 
episodes of duodenal ulcer disease averaging 10 days or more 
in duration, or anemia, weight loss, nausea, sweating, 
diarrhea, circulatory disturbance after meals, malnutrition, 
hypoglycemic symptoms, or hematemesis or melena, there is no 
basis in the record for assignment of a disability evaluation 
in excess of 20 percent for duodenal ulcer disability with 
subtotal gastrectomy under the provisions of Diagnostic Codes 
7305 or 7308.

The Board notes that even if the abdominal distress 
experienced by the veteran in July 1996 was attributable to 
his duodenal ulcer disability with subtotal gastrectomy, he 
denied experiencing any diarrhea, and there is no indication 
that he was experiencing any bowel disturbance.  The 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 (2002) 
are therefore not for application. 

In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's duodenal ulcer 
disability with subtotal gastrectomy most nearly approximated 
the criteria for a 20 percent evaluation under Diagnostic 
Code 7308.  The claim for an increased rating for the purpose 
of accrued benefits is denied.




B.  Secondary service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

VA treatment records for January 1972 to July 1996 show that 
the veteran underwent a vagotomy and subtotal gastrectomy in 
April 1973 for symptoms associated with his service-connected 
duodenal ulcer.  The veteran thereafter reported in July 1996 
that his gallbladder had been removed following complaints of 
gallbladder pain. 

Private medical records for June 1996 to August 1996 show 
that the veteran was hospitalized in June 1996 for the 
evaluation of a mass on his pancreas.  A Computed Tomography 
scan thereafter revealed the presence of gallstones, and the 
veteran in July 1996 underwent a cholecystectomy; during the 
operation he was found to have a narrowed common duct, 
although there was flow into the duodenum.  He thereafter 
required further hospitalization for obstructive jaundice.

In an August 1996 statement, D.A.W., M.D., indicated that he 
first saw the veteran in June 1996, and that the veteran had 
developed cholelithiasis for which he underwent a 
cholecystectomy.  In a June 1997 statement submitted prior to 
the veteran's death, Dr. D.A.W. concluded that the veteran's 
prior surgery (in 1973) for his duodenal ulcer resulted in 
postoperative scarring, which in turn contributed to the 
development of gallstones by changing the angle of the bowel 
ducts, thereby interfering with the normal emptying of the 
gallbladder.

In a September 1996 statement, a VA physician (and rating 
specialist) opined that there was no relationship between the 
veteran's service-connected duodenal ulcer and his 
gallbladder disease; he based his opinion on his own 
professional experience as well as his reading of the medical 
literature, including Cecil's Textbook of Medicine.

The appellant was afforded a hearing before a hearing officer 
at the RO in April 1998, at which time she testified that a 
physician had linked the veteran's gallbladder disability to 
the 1973 surgery for the veteran's service-connected duodenal 
ulcer.

The Board notes that following the veteran's death, the 
following evidence was received:  private medical records for 
June 1996 to September 1996, a September 1997 opinion from a 
VA physician, and a December 1997 statement by Dr. D.A.W. 
with an accompanying excerpt from a medical text.  Since the 
above records were received into the file following the 
veteran's death and were not constructively of record at the 
time of his death, the Board will not consider those records 
in connection with the instant claim.  See 38 C.F.R. 
§ 3.1000(a). 

The record shows that the veteran was first treated for 
gallbladder disease in 1996.  Although the September 1996 VA 
physician concluded that the veteran's gallbladder disability 
was not related to the service-connected duodenal ulcer 
disability, he notably did not support his opinion with any 
rationale, other than to reference Cecil's Textbook of 
Medicine and assert that the medical literature supported his 
position.  In contrast, Dr. D.A.W. not only concluded that 
there was an etiological relationship between the two 
disorders, but provided an explanation of the relationship.  
The Board notes that Dr. D.A.W. was the surgeon who performed 
the veteran's cholecystectomy in July 1996 and was able to 
personally observe at that time the postoperative effects of 
the April 1973 surgery.  

Since Dr. D.A.W. was in a position to observe firsthand the 
effects of the April 1973 surgery on the veteran and as the 
Board has no reason to challenge his explanation as to the 
effect of the 1973 surgery on the development of the 
veteran's gallbladder disease, the Board finds that his 
opinion is entitled to greater evidentiary weight than that 
of the September 1996 VA physician.  In light of the above, 
the Board finds that the evidence supporting the claim is at 
least in equipoise with that against the claim.  That is, 
there is one favorable opinion, and one opinion not 
favorable.  The appellant is entitled to have reasonable 
doubt resolved in her favor.  Accordingly, service connection 
is in order for gallbladder disability, for the purpose of 
accrued benefits.


ORDER

Entitlement to an increased disability rating for duodenal 
ulcer disability with subtotal gastrectomy for the purpose of 
accrued benefits is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, service connection for 
gallbladder disability for the purpose of accrued benefits is 
granted.


REMAND

Briefly, the appellant's claim for service connection for the 
cause of the veteran's death was initially denied in a July 
2000 Board decision on the basis that the claim was not well-
grounded.  That decision was not appealed.  As noted 
previously, effective November 9, 2000, the President signed 
the VCAA.  Pursuant to section 7(b)(1) of the VCAA, where a 
denial or dismissal of a claim for VA benefits became final 
during the period beginning July 14, 1999, and ending on 
November 9, 2000, on the basis that the claim for benefits 
was not well grounded, VA will, upon the request of the 
claimant, order the claim readjudicated under chapter 51 of 
title 38, as amended by the VCAA, as if the prior denial or 
dismissal had not been made.  114 Stat. at 2099-2100.  

Pursuant to section 7(b)(3) of the VCAA, a claim may not be 
readjudicated unless the claimant's request to initiate it 
occurs within two years of the enactment of the VCAA.  Id.

Following the July 2000 Board decision, the appellant, in May 
2002, submitted a statement in which she essentially alleged 
that the veteran's death was due to service-connected 
disability.  The RO construed her statement as a timely 
request for readjudication under the provisions of section 
7(b) of the VCAA and issued a statement of the case in 
December 2002 adjudicating the claim for service connection 
for the cause of the veteran's death on a de novo basis.  The 
December 2002 statement of the case was the first notice to 
the appellant of a decision on her request for readjudication 
of the claim.  Thereafter, the appellant submitted a VA Form 
9 in February 2003 on which she indicated that she wished to 
appeal all of the issues listed in the statement of the case.  
No further communication from the RO to the appellant was 
made, other than a March 2003 statement notifying her that 
her appeal was being returned to the Board for disposition.

The Board notes that a precedent opinion of VA's General 
Counsel, VAOPGCPREC 3-00, held that in order to appeal a 
decision made on readjudication under section 7(b) of the 
VCAA, the claimant must start the appeal process anew by 
submitting a notice of disagreement with the referenced 
decision, and then, once a statement of the case has been 
issued, by filing a timely substantive appeal.

In the instant case the Board finds that the December 2002 
"Statement of the Case" issued by the RO actually serves as 
the decision made on readjudication under section 7(b) of the 
VCAA, and not as a statement of the case.  The Board further 
finds that the VA Form 9 filed by the appellant in February 
2003 constitutes a timely notice of disagreement with the 
December 2002 decision.  As noted above, there is no 
indication that the appellant has been provided a statement 
of the case with respect to the readjudicated issue of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, this issue must be remanded for 
further development by the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (when an NOD is filed by the appellant 
with respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92.  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

The Board notes in passing that the appellant has not been 
advised of the evidence that would help substantiate her 
claim, or notified as to which evidence would be obtained by 
her and which evidence would be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the record contains only one medical opinion 
addressing the appellant's claim for service connection for 
the cause of the veteran's death; in light of the Board's 
disposition of the claim for secondary service connection for 
gallbladder disability, the RO should consider whether 
another medical opinion addressing the etiology of the 
veteran's death should be obtained.


Accordingly, this claim is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case to the appellant and her 
representative addressing the issue 
of entitlement to service connection 
for the cause of the veteran's 
death.  The appellant should be 
informed that she must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  Otherwise, 
if a timely substantive appeal is 
filed, and subject to current 
appellate procedures, this claim 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  If the appellant 
thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


